
	

114 S1924 IS: Black Hills National Cemetery Boundary Expansion Act
U.S. Senate
2015-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1924
		IN THE SENATE OF THE UNITED STATES
		
			August 4, 2015
			Mr. Thune (for himself and Mr. Rounds) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To transfer administrative jurisdiction over certain Bureau of Land Management land from the
			 Secretary of the Interior to the Secretary of Veterans Affairs for
			 inclusion in the Black Hills National Cemetery, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Black Hills National Cemetery Boundary Expansion Act.
 2.DefinitionsIn this Act: (1)BLM landThe term BLM land means the approximately 191.24 acres of Bureau of Land Management land within Meade County, South Dakota, which is more particularly described as follows:
 (A)In sec. 23, T. 5 N, R. 5 E., Black Hills Meridian— (i)the land in the SW1/4SW1/4 located south of the tread of the Centennial Trail;
 (ii)the land in the SE1/4SW1/4 located south of the tread of the Centennial Trail and southwest of the southwesterly railroad right-of-way boundary described and authorized under MTM–14260; and
 (iii)the land in the SW1/4SE1/4 located southwest of the southwesterly railroad right-of-way boundary. (B)In sec. 26, T. 5 N, R. 5 E., Black Hills Meridian—
 (i)lots 5, 11, and 12; and (ii)in lot 10, the land located southwest of the southwesterly railroad right-of-way boundary described and authorized under MTM–14260 and NW1/4NW1/4.
 (2)CemeteryThe term Cemetery means the Black Hills National Cemetery in Sturgis, South Dakota. 3.Transfer of administrative jurisdiction (a)In generalAdministrative jurisdiction over the BLM land is transferred from the Secretary of the Interior to the Secretary of Veterans Affairs for inclusion in the Cemetery.
 (b)Boundary modificationOn the transfer of the BLM land under subsection (a), the boundary of the Cemetery is modified to include the BLM land.
 (c)Modification of public land orderOn the transfer of the BLM land under subsection (a), Public Land Order 2112, dated June 6, 1960 (25 Fed. Reg. 5243), is modified to exclude the BLM land.
